—Judgment, Supreme Court, Bronx County (Laura Safer-Espinoza, J.), rendered November 1, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and promoting prison contraband in the first degree, and sentencing him to concurrent terms of 2 to 6 years and 6 months, respectively, unanimously affirmed.
Defendant’s valid waiver of his right to appeal precludes review of his present claims (People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, were we to find that review was not precluded, we would find no basis for reduction of the controlled substance conviction to an attempt, or for reduction of sentence. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.